Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims1-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidner (US patent Application 20140115854) alone or in combination with Walker (US Patent 7802350).




	
	In regard to method claims 1-14, the combination of Weidner alone or in combination with Walker does not explicitly disclose the method steps of the claims.  However, the combination does teach or disclose all of the structural limitations of the claimed invention and is therefore capable of inherently performing the method set forth in these claims.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  See MPEP § 2112.02.



Regarding claim 1.
	 A method of repairing an active leak, comprising the steps of: identifying the active leak on a pipe structure, tank or pressure vessel; setting cold spray system 

Weidner discloses a method for cold spraying on a piping structure (a method of repairing a hydraulic line/tubing ; (paragraph [0041]);claim 9) comprising providing: a cold spray system (paragraph [0045]) comprising a dry powder(aluminum A0027powder;paragraph [0045]), a gas source (nitrogen paragraph [0045]) and an accelerant (paragraph [0051] and a mixing manifold (claim 13), and a cold spray gun assembly )paragraphs [0022] and [0045]an input end of which is attached to a mixing manifold and outlet end to the spray gun and nozzle (paragraph [0022] and claim 6)wherein the cold spray gun is position able (paragraph [0057]);identifying the piping structure in need of repair (paragraph [0021) and depositing the spray material onto the pipe/tube (paragraph [0021].

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where a hole in a pipe would be an area of leakage and as Weidner is silent as to whether the leak is active or inactive that it would be, absent to any evidence to the contrary that the Weidner device would work equally as well on an active or inactive  leak. 

Regarding claim 2. The method of claim 1, further comprising the step of identifying any potential hazards surrounding the active pipe leak.



Regarding claim 3. The method of claim 2, further comprising the step of eliminating and/or reducing the potential hazards surround the active pipe leak.

	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art using normal safety precautions to identify safety hazards that may exist prior to working in any area and eliminate them prior to commencing work.

Regarding claim 4. 
Weidner discloses the method of claim 1, 

Weidner does not disclose the step further comprising the step of inserting a wedge within an active leak pipe hole.

Walker teaches “There are many techniques known in the art for repairing larger diameter holes, such as bolt holes about 0.30'' or greater in diameter.  As shown in FIG. 1, in one such prior art repair, an area on a line about 45.degree.  on 
either side of the radial center line RC of hole 11 is removed.  This material 

material of the part being repaired.” (Column 1 lines 22-26)

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to use a wedge in a repair process as cited by Walker in the Weidner device. Using a wedge adds base material for the spray mixture to bond with requiring less spray material.

Regarding claim 5. The method of claim 1, further comprising the step of ceasing administration of pressurized gas and metal powder to the active pipe leak when it appears sealed.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to discontinue the repair process when the leak is stopped.

Regarding claim 6. The method of claim 1, further comprising the step of verifying the active pipe leak is sealed.
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to discontinue the repair process when the leak is stopped. Ads this can be considered repaired.

Regarding claim 7. The method of claim 1, further comprising re-administering the pressurized gas and the metal powder to the active leak if the active leak is not fully sealed.
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to continue the process until the leak is sealed.


Regarding claim 8. A cold spray repair for active leaks in piping, comprising: taking a gas and a powder; combining the gas and the powder creating a gas-powder mixture; communicating the gas-powder mixture to a spray gun; and administering the gas-powder mixture from the spray gun onto a surface of the piping in a location of a hole and active leak in the piping.
	Weidner discloses a method for cold spraying on a piping structure (a method of repairing a hydraulic line/tubing ; (paragraph [0041]);claim 9) comprising providing: a cold spray system (paragraph [0045]) comprising a dry powder(aluminum A0027powder;paragraph [0045]), a gas source (nitrogen paragraph [0045]) and an accelerant (paragraph [0051] and a mixing manifold (claim 13), and a cold spray gun assembly )paragraphs [0022] and [0045]an input end of which is attached to a mixing manifold and outlet end to the spray gun and nozzle (paragraph [0022] and claim 6)wherein the cold spray gun is position able (paragraph [0057]);identifying the piping structure in need of repair (paragraph [0021) and depositing the spray material onto the pipe/tube (paragraph [0021].

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where a hole in a pipe would be an area of leakage and as Weidner is silent as to whether the leak is active or inactive that it would be, absent to any evidence to the contrary that the Weidner device would work equally as well on an active or inactive leak.

Regarding claim 9. The method of claim 8, further comprising the step of repairing the piping while the piping still has contents flowing through it.
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art where a hole in a pipe would be an area of leakage and as Weidner is silent as to whether the leak is active or inactive that it would be, absent to any evidence to the contrary that the Weidner device would work equally as well on an active or inactive leak.

Regarding claim 10. The method of claim 8, further comprising the step of setting a cold spray system setting.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to adjust the controls of the spray system to perform the procedure.

Regarding claim 11. The method of claim 8, further comprising the step of verifying the active leak has been sealed.


Regarding claim 12. 

Weidner discloses the method of claim 8, 

Weidner does not disclose the system further comprising the step of inserting a wedge into the hole if the hole is large.

	Walker teaches “There are many techniques known in the art for repairing larger diameter holes, such as bolt holes about 0.30'' or greater in diameter.  As shown in FIG. 1, in one such prior art repair, an area on a line about 45.degree.  on 
either side of the radial center line RC of hole 11 is removed.  This material 
is then replaced with wedge 13 constructed of a similar material as the base 
material of the part being repaired.” (Column 1 lines 22-26)

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to use a wedge in a repair process as cited by Walker in the Weidner device. Using a wedge adds base material for the spray mixture to bond with requiring less spray material.


Regarding claim 13. The method of claim 8, further comprising the step of identifying potential hazards at the active leak.
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art using normal safety precautions to identify safety hazards that may exist prior to working in any area.	

Regarding claim 14. The method of claim 13, further comprising the step of eliminating and/or reducing the potential hazards at the active leak.

	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art using normal safety precautions to identify safety hazards that may exist prior to working in any area and eliminate them prior to commencing work.

Regarding claim 19. 

Weidner discloses the method of claim 15,

Weidner does not disclose the claim further comprising the step of closing the leak with a wedge and the powder.


either side of the radial center line RC of hole 11 is removed.  This material 
is then replaced with wedge 13 constructed of a similar material as the base 
material of the part being repaired.” (Column 1 lines 22-26)

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to use a wedge in a repair process as cited by Walker in the Weidner device. Using a wedge adds base material for the spray mixture to bond with requiring less spray material.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weidner (US patent Application 20140115854).

Regarding claim 15
. A method for sealing a leak in a pressurized pipe, comprising: spraying pressurized powder at the leak in the pressurized pipe for sealing the leak.
	
	Weidner discloses a method for cold spraying on a piping structure (a method of repairing a hydraulic line/tubing ; (paragraph [0041]);claim 9) comprising providing: a cold spray system (paragraph [0045]) comprising a dry powder(aluminum A0027powder;paragraph [0045]), a gas source (nitrogen paragraph [0045]) and an accelerant (paragraph [0051] and a mixing manifold (claim 13), and a cold spray gun assembly )paragraphs [0022] and [0045]an input end of which is attached to a mixing manifold and outlet end to the spray gun and nozzle (paragraph [0022] and claim 6)wherein the cold spray gun is position able (paragraph [0057]);identifying the piping structure in need of repair (paragraph [0021) and depositing the spray material onto the pipe/tube (paragraph [0021].

Regarding claim 16. The method of claim 15, further comprising the step of spraying the powder with a gas.

	Weidner discloses a method for cold spraying on a piping structure (a method of repairing a hydraulic line/tubing ; (paragraph [0041]);claim 9) comprising providing: a cold spray system (paragraph [0045]) comprising a dry powder(aluminum A0027powder;paragraph [0045]), a gas source (nitrogen paragraph [0045]) and an accelerant (paragraph [0051] and a mixing manifold (claim 13), and a cold spray gun 

Regarding claim17. The method of claim 15, further comprising the step of colliding the powder with the pressurized pipe for closing the leak.
Weidner discloses a method for cold spraying on a piping structure (a method of repairing a hydraulic line/tubing ; (paragraph [0041]);claim 9) comprising providing: a cold spray system (paragraph [0045]) comprising a dry powder(aluminum A0027powder;paragraph [0045]), a gas source (nitrogen paragraph [0045]) and an accelerant (paragraph [0051] and a mixing manifold (claim 13), and a cold spray gun assembly )paragraphs [0022] and [0045]an input end of which is attached to a mixing manifold and outlet end to the spray gun and nozzle (paragraph [0022] and claim 6)wherein the cold spray gun is position able (paragraph [0057]);identifying the piping structure in need of repair (paragraph [0021) and depositing the spray material onto the pipe/tube (paragraph [0021].

Regarding claim 18. The method of claim 15, further comprising the step of closing the leak with the powder.
	Weidner discloses a method for cold spraying on a piping structure (a method of repairing a hydraulic line/tubing ; (paragraph [0041]);claim 9) comprising 


Regarding claim 20. The method of claim 15, wherein the leak is fixed with contents in the pressurized pipe.
	Weidner discloses a method for cold spraying on a piping structure (a method of repairing a hydraulic line/tubing ; (paragraph [0041]);claim 9) comprising providing: a cold spray system (paragraph [0045]) comprising a dry powder(aluminum A0027powder;paragraph [0045]), a gas source (nitrogen paragraph [0045]) and an accelerant (paragraph [0051] and a mixing manifold (claim 13), and a cold spray gun assembly )paragraphs [0022] and [0045]an input end of which is attached to a mixing manifold and outlet end to the spray gun and nozzle (paragraph [0022] and claim 6)wherein the cold spray gun is position able (paragraph [0057]);identifying the piping structure in need of repair (paragraph [0021) and depositing the spray material onto the pipe/tube (paragraph [0021].
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753